Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hanophy, J.), rendered July 12, 1989, convicting him of criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Upon our review of the record, we find no improvident exercise of discretion in the court’s denial, without a hearing, of the defendant’s motion to withdraw his plea (see, People v Frederick, 45 NY2d 520; People v Tinsley, 35 NY2d 926). We therefore affirm the judgment. Thompson, J. P., Brown, Balletta, Miller and O’Brien, JJ., concur.